DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 28-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,457,776. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a reaction product of cyclic urea, multifunctional aldehyde and polyol.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 43 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 28-32, 36-39, 44-47 and 49-52 are rejected under 35 U.S.C.
102(a)(1) as being anticipated by Floyd et al. (US Patent 4,455,416).
Floyd et al. disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst (abstract, claim 1, col. 2, line 57).
The limitations of claims 29-31 can be found in Floyd et al. at col. 3, line 20, and col. 4, line 10, where it discloses the citric acid catalyst.
The limitations of claim 32 can be found in Floyd et al. at col. 3, line 34, where it discloses the ethylene glycol.
The limitations of claim 36 can be found in Floyd et al. at claim 3, where it discloses the ratio of cyclic urea:glyoxal: polyol is about 1:0.8-2.0:0.05-4.0.
The limitations of claim 37 can be found in Floyd et al. at claim 2 and col. 2, line 38, where it discloses the ethylene urea.
The limitations of claim 38 can be found in Floyd et al. at claim 1, where it discloses the glyoxal.
Floyd et al. at claim 1, where it discloses the condensate being non-etherified.
The limitations of claim 44 can be found in Floyd et al. at Example 15, where it discloses the coating composition.
The limitations of claims 45-47 can be found in Floyd et al. at Example 15, where it discloses the coating composition comprising starch (known to have hydroxyl groups) and water.
The limitations of claim 49 can be found in Floyd et al. at col. 4, lines15-16, where it discloses the amine hydrochlorides (amine salts).
The limitations of claims 50-52 can be found in Floyd et al. at Example 15 and claim 5, where it discloses the coating composition comprising starch being applied to textile fabric.

8.	Claims 28-32, 36-39, 44-47 and 49-52 are rejected under 35 U.S.C.
102(a)(1) as being anticipated by Floyd et al. (US Patent 4,625,029).
Floyd et al. disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst (abstract, col. 3, line 17).
The limitations of claims 29-31 can be found in Floyd et al. at col. 3, line 17, and col. 4, line 21, where it discloses the citric acid catalyst.
The limitations of claim 32 can be found in Floyd et al. at col. 3, line 32, where it discloses the ethylene glycol.
The limitations of claim 36 can be found in Floyd et al. at col. 3, line 54, where it discloses the ratio of glyoxakcyclic urea:polyol is about 0.8-2.0:1:0.05-4.0.
Floyd et al. at col. 2, line 36, where it discloses the ethylene urea.
The limitations of claim 38 can be found in Floyd et al. at abstract, where it discloses the glyoxal.
The limitations of claim 39 can be found in Floyd et al. at Examples, where it discloses the condensate being non-etherified.
The limitations of claim 44 can be found in Floyd et al. at Example 15, where it discloses the coating composition.
The limitations of claims 45-47 can be found in Floyd et al. at Example 15, where it discloses the coating composition comprising starch (known to have hydroxyl groups) and water.
The limitations of claim 49 can be found in Floyd et al. at col. 4, line 26, where it discloses the amine hydrochlorides (amine salts).
The limitations of claims 50-52 can be found in Floyd et al. at Example 15 and claim 5, where it discloses the coating composition comprising starch being applied to textile fabric.

9.	Claims 28-32, 36-47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisanova et al. (US 2006/0252855).
Pisanova et al. disclose a condensate of ethylene urea, ethylene glycol and glyoxal, in the presence of citric acid ([0042], [0066], [0070]).
The limitations of claim 2 can be found in Floyd et al. at [0066], where it discloses the ethylene glycol.
Pisanova et al. at [0042] and [0070], where it discloses the citric acid.
The limitations of claim 32 can be found in Floyd et al. at [0066], where it discloses the ethylene glycol.
The limitations of claim 36 can be found in Pisanova et al. at [0066], where it discloses the ratio of ethylene urea:ethylene glycol:glyoxal is 1:0.95:0.95 (102g x 40% : 39g : 97g x 40%).
The limitations of claim 37 can be found in Pisanova et al. at [0066], where it discloses the ethylene urea.
The limitations of claim 38 can be found in Pisanova et al. at [0066], where it discloses the glyoxal.
The limitations of claim 39 can be found in Pisanova et al. at [0066], where it discloses the condensate being non-etherified.
The limitations of claims 40 and 43 can be found in Pisanova et al. at [0028], [0042], [0043] and [0066], where it discloses the method of mixing various components including an acid and a base if needed.
The limitations of claim 41 can be found in Pisanova et al. at [0066], where it discloses the ratio of ethylene urea:ethylene glycol:glyoxal is 1:0.95:0.95 (102g x 40% : 39g : 97g x 40%).
The limitations of claim 42 can be found in Pisanova et al. at [0066], where it discloses the ratio of ethylene urea:ethylene glycol:glyoxal is 1:0.95:0.95 (102g x 40% : 39g : 97g x 40%).
Pisanova et al. at [0019], where it discloses the coating solution.
The limitations of claims 45-47 can be found in Pisanova et al. at Examples 4 and 7, where it discloses the solution comprising PVOH and water.
The limitations of claim 49 can be found in Pisanova et al. at [0048], where it discloses the ammonium chloride (salt).

Claim Rejections - 35 USC §103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 33-35 are rejected under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of McClanahan (US 2004/0092637).
The disclosure of Floyd et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Floyd et al. is silent on the use of specific polyol.
Floyd et al. disclose the use of ethylene glycol. McClanahan discloses a coating composition comprising a reaction product of at least one polyol, wherein the polyols include ethylene glycol, diethylene glycol, and 2-methyl-1,3-propanediol. Thus, ethylene glycol and 2-methyl-1,3-propanediol are interchangeable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this specific polyol in the composition with the expected success.

12.    Claim 48 is rejected under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of Billiani et al. (US 2014/0243469).
The disclosure of Floyd et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Floyd et al. is silent on the use of specific crosslinkable resin.
Billiani et al. disclose an aqueous coating composition comprising a dispersion of an acrylic copolymer A, a cross-linker B, and water, wherein the acrylic copolymer A has moieties derived from olefinically unsaturated carboxylic acids such as sulphonic acid and/or sulphonate groups, to provide a coating film which is essentially free from bubbles up to coating layer thickness of 200 pm, has a low propensity to sagging, and has a reduced gloss which is independent on the thickness of the coating film (abstract, [0009] and [0016]). In light of such benefit, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use this specific crosslinkable resin in the composition with the expected success.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUI H CHIN/Primary Examiner, Art Unit 1762